43 A.3d 1161 (2012)
210 N.J. 252
In the Matter of Richard C. HEUBEL, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-105 September Term 2011, 070579.
Supreme Court of New Jersey.
June 7, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-383, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that RICHARD C. HEUBEL of NORTH BERGEN, who was admitted to the bar of this State in 1977, should be censured for violating RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed about the status of matter), RPC 1.15(a) (negligent misappropriation) RPC 1.15(a) (negligent misappropriation), RPC 1.15(d) (recordkeeping violations), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having concluded that respondent should be required to submit the outstanding business and trust and business reconciliations to the Office of Attorney Ethics within ninety days, failing which the Office of Attorney Ethics may file a motion for respondent's temporary suspension from practice;
And the Disciplinary Review Board having further concluded that respondent should be required to submit to the Office of Attorney Ethics on a quarterly basis monthly reconciliations of his attorney accounts prepared by a certified public accountant approved by the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that RICHARD C. HEUBEL is hereby censured; and it is further
ORDERED that within ninety days after the filing date of this Order, respondent shall submit to the Office of Attorney Ethics the previously requested attorney account reconciliations prepared by a certified public accountant approved by the Office of Attorney Ethics, failing which the Office of Attorney Ethics may file a motion for respondent's temporary suspension from practice; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics on a *1162 quarterly basis monthly reconciliations of his attorney accounts prepared by a certified public accountant approved by the Office of Attorney Ethics, for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.